Balletta, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the order and reverse the judgment insofar as appealed from, and to grant the appellants a new trial on the issue of liability and further, in the event the plaintiff fails to stipulate to a reduction in the jury verdict as to damages to $50,000, a new trial as to damages, with the following memorandum: I respectfully disagree with the majority’s decision to the extent that I am of the opinion that the testimony permitted into evidence by the Trial Judge was not sufficient to prove that any deviation from good and accepted *820medical practice was the proximate cause of the plaintiff’s injuries. However, since I am also of the opinion that this failure in proof was due to the trial court’s erroneous evidentiary rulings, rather than dismiss the complaint, I would remit the matter for a new trial on the issue of liability.
The plaintiff herein alleged that, as a result of the appellants’ unwarranted delay in diagnosing his severed tendons and referring him to a hand surgeon, he suffered permanent injuries to his hand. At trial, the plaintiff failed to present any expert testimony that the appellants’ delay in diagnosis caused his injuries; therefore, the proof of causation was insufficient (see, Kennedy v Peninsula Hosp. Center, 135 AD2d 788, 792). Nor was there sufficient evidence from which reasonable jurors could conclude that it was more probable than not that the injury was caused by the appellants. Although several witnesses testified that, generally, a delay in tendon surgery can compromise results, there was no testimony from any of the witnesses that delay necessarily leads to poor results or that a deviation from good and accepted medical practice caused the injuries complained of. Significantly, however, the insufficiency in the plaintiff’s case as to causation directly resulted from the trial court’s erroneous limitation of the testimony of the plaintiff’s expert.
At the trial, the plaintiff’s expert testified that, generally, a delay in tendon repair can compromise results. The trial court, however, precluded this expert from further testifying that the appellants’ delay in this case was a proximate cause of the plaintiff’s injuries. In contrast, not only were the appellants’ experts permitted to testify that delay may compromise results; they were also permitted to testify that such was not the case in the plaintiff’s situation (i.e., that his injuries were not the result of any delay). Thus, the plaintiff was doubly prejudiced: first, by the failure of the trial court to allow his expert to testify as to causation, and, second, by the appellants’ experts being allowed to give their opinion that there was no causation.
A witness may testify as an expert so long as he or she " 'is skilled in the profession or field to which the subject relates, and that such skill was acquired from study, experience or observation’ ” (Karasik v Bird, 98 AD2d 359, 362, quoting from Meiselman v Crown Hgts. Hosp., 285 NY 389; McLamb v Metropolitan Suburban Bus Auth., 139 AD2d 572, 573). In this case, the plaintiff’s expert stated that he personally observed many patients with severed tendons, reviewed the progress of those patients before and after surgery, and performed such *821surgery himself occasionally. Such experience qualified him to testify as to whether the delay in repairing the plaintiff’s tendons was injurious in this case.
Accordingly, since the failure to prove causation was the direct result of the trial court’s ruling, a new trial is appropriate on the issue of the appellants’ liability. I agree with the majority that the jury verdict as to damages was excessive to the extent indicated.